KRUEGER, Judge.
The appellant was tried and convicted of the offense of being a delinquent child, and his punishment was assessed at confinement in the State Juvenile Training School for Boys until the 23d day of January, A. D. 1938.
Affidavit in proper form has been filed by appellant asking this court to dismiss his-appeal.
The motion is granted, and the appeal dismissed.
PER CURIAM.
The foregoing opinion of the Commission.of Appeals has been examined by the judges-of the Court of Criminal Appeals and approved by the court.